DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The term “interference signal” is used in the claims. In specification page 3, line 18-24, the term “interference signal” is explained as Q data in an IQ method (quadrature method). For the purpose of examination the interference signal is interpreted as quadrature signal or 90 degree out of phase signal created from “Useful signal”.
Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8 the closest prior art of record  Zettler et al. (US 20170023630 A1), (hereinafter Zettler) in view of Yuki et al. (US 5093751) (hereinafter Yuki) and further in view of   Kato (US 6294952 B1) (hereinafter Kato) teaches following:
Regarding claim 1, Zettler teaches 
an apparatus for processing a sensor signal of a sensor component (Para[0001]) , the sensor signal encompassing at least one useful signal component (Para[0036], line 11-14, the signal s comprises a wanted signal “p” (i.e. useful signal component ) which represent a physical quantity measured by sensor device),Fig 1), the apparatus comprising: 
a selection circuit (Para[0042], line 1-3, “evaluation circuit or component”, Fig 2 , 21), for the useful signal component; 
a temperature sensor; (Para[0063], line 1-3,Fig 6 , element 67)and 
a processing circuit configured to generate a noise signal that is mixed into the at least one useful signal component ( Para[0011] , a sensor device includes a sensor and at least one further component being configured to add noise (i.e. Noise generator) to the sensor signal (i.e. useful signal component))  ; 
wherein the processing circuit includes: a noise generator (Fig 7 , element 71) having variable operating parameters; (Para[0087], line 12-15, measuring noise for a plurality of sensor devices under different conditions (i.e. variable)of parameters (i.e. operating parameters) and 
an analyzer configured to analyze the properties of a temperature signal of the temperature sensor; (Fig 5, element 52, As temperature sensor 67 showed in Fig 6, similar analysis can be done on the temperature signal. Para[0063], line 1-5) and 
configuration unit for choosing and setting the operating parameters of the noise generator as a function of the properties of the temperature signal. (Para [0087], line 17-20, limits for noise analysis are adjusted based on the measured temperature .Para[0088], As in many application noise increases with temperature so upper 100 and lower limits 101 (i.e. operating parameters) are adjusted based on temperature. Thermal noise may be proportional to temperature (i.e. noise is a function of properties of temperature).
the variable operating parameters (Para [0077], line 1-5, “Upper limit 82 and lower limit 83 represent threshold values for the noise, which may for example be determined by a calibration procedure, for example by measuring the noise of the sensor device under various operating conditions (i.e. variable operating parameter) and/or for a plurality of sensor devices of a specific type”.).
Yuki teaches
 wherein the variable operating parameters include the manner in which the noise signal is generated, gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit (Abstract, line 14-23, “The effective value detector detects effective value of the derived frequency component, in which the control signal generator (i.e. with the aid of the configuration unit) sequentially changes the frequency (i.e. manner in which the noise signal is generated, since the frequency of the noise signal is being varied) converted by the variable frequency converter to sequentially change (i.e. are variable) the predetermined frequency component of the derived carry noise signal to thereby obtain equivalent effective values for respective frequency components in the frequency spectrum of the carry noise signal.” Changing or varying the frequency of a noise signal can still read on the amendment – “the manner in which the noise signal is generated”. The change in frequency can be interpreted as a new manner in which noise signal is generated.
”).
Kato teaches – “pseudo noise is mixed and converted to a quadrature converted signal whose properties are set up based on the quadratic signal(i.e. interference signal)) (COL10, line 21-30).
	However the prior art alone or in combination fails to anticipate or render obvious the an apparatus for processing a sensor signal of a sensor component, the sensor signal encompassing at least one useful signal component, the apparatus comprising: the noise signal is generated which is based on at least one of the temperature signal and at least one interference signal component when the operating parameters of the noise generator are chosen and/or set,in combination with the rest of the claim limitations as claimed and defined by applicant.
Dependent claims 3-5 and 12 are also distinguish over the prior art for at least the same reason as claim 1.
Regarding claim 8, Zettler teaches 
a method for processing the sensor signal of a sensor component ( Para [0001]), the sensor signal including at least one useful signal component (Para[0036], line 11-14, the signal s comprises a wanted signal “p” (i.e. useful signal component ) which represent a physical quantity measured by sensor device),Fig 1), the method comprising: 
detecting a temperature signal (Para[0063], line 1-3,Fig 6 , element 67) in parallel with the sensor signal; 
analyzing the temperature signal; ( Fig 5, element 52,As temperature sensor 67 showed in Fig 6 , similar analysis can be done on the temperature signal )
generating a noise signal as a function of signal properties of the temperature signal; ( Para[0087], line 17-20, limits for noise analysis  are adjusted based on the measured temperature .Para[0088], As in many application noise increases with temperature so upper and lower limits (i.e. operating parameter) are adjusted based on temperature )and
mixing the noise signal into the useful signal component ( Para[0036], line 11-14, the signal s comprises a wanted signal “p” (i.e. useful signal component ) which represent a physical quantity measured by sensor device and a noise component n ),Fig 1).
wherein the variable operating parameters (Para [0077], line 1-5, “Upper limit 82 and lower limit 83 represent threshold values for the noise, which may for example be determined by a calibration procedure, for example by measuring the noise of the sensor device under various operating conditions (variable operating parameter) and/or for a plurality of sensor devices of a specific type”.),
Yuki teaches 
wherein the variable operating parameters include the manner in which the noise signal is generated, gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit (Abstract, line 14-23, “The effective value detector detects effective value of the derived frequency component, in which the control signal generator (i.e. with the aid of the configuration unit) sequentially changes the frequency (i.e. manner in which the noise signal is generated, since the frequency of the noise signal is being varied) converted by the variable frequency converter to sequentially change (i.e. are variable) the predetermined frequency 
”).
Kato teaches – “pseudo noise is mixed and converted to a quadrature converted signal whose properties are set up based on the quadratic signal(i.e. interference signal)) (COL10, line 21-30).
	However the prior art alone or in combination fails to anticipate or render obvious a method for processing the sensor signal of a sensor component, the sensor signal including at least one useful signal component, the method comprising: the noise signal is generated which is based on at least one of the temperature signal and at least one interference signal component when the operating parameters of the noise generator are chosen and/or set,in combination with the rest of the claim limitations as claimed and defined by applicant.
Dependent claim 10 is also distinguish over the prior art for at least the same reason as claim 8.
Regarding Claims 2 and 9 the closest prior art of record   Zettler in view of   Kato  and further in view of Yuki teaches following:
Regarding Claim 2, Zettler teaches 
an apparatus for processing a sensor signal of a sensor component (Para[0001]), the sensor signal encompassing at least one useful signal component (Para[0036], line 11-, the apparatus comprising: 
a processing circuit configured  for generating a noise signal ( Para[0011] , a sensor device includes a sensor and at least one further component being configured to add noise (i.e. Noise generator) that is mixed into the at least one useful signal component;
wherein the variable operating parameters (Para [0077], line 1-5, “Upper limit 82 and lower limit 83 represent threshold values for the noise, which may for example be determined by a calibration procedure, for example by measuring the noise of the sensor device under various operating conditions (variable operating parameter) and/or for a plurality of sensor devices of a specific type”.),
Kato teaches 
a selection circuit (COL4, line 26, “a quadrature subtraction unit” ) having means for separating (COL4, line 26-32,subtracting the converted user signal (i.e. useful component) from quadrature converted signal (i.e. interference signal) ) the at least one useful signal component from the at least one interference signal component (COL3, line 7-13,”a quadrature signal “i.e. interference)
wherein the processing circuit includes: 
a noise generator (COL14, line 59, “Q-side quadrature conversion section 200” )  having variable operating parameters; 
an analyzer configured for  analyzing the properties of the interference signal component; (COL13 ,line 64-67 and COL14,line 1-53 , these portions explain how I-side is adjusting its parameter for example amplitude level using attenuator 53 .Similar adjustment can be done for Q-side i.e. interference  side signal); and 
configuration unit for choosing and setting the operating parameters of the noise generator as a function of the properties of the interference signal component. (COL10, line 21-30, pseudo noise is mixed and converted to a quadrature converted signal whose properties are set up based on the quadratic signal(i.e. interference signal)).
Yuki teaches
 wherein the variable operating parameters include the manner in which the noise signal is generated, gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit (Abstract, line 14-23, “The effective value detector detects effective value of the derived frequency component, in which the control signal generator (i.e. with the aid of the configuration unit) sequentially changes the frequency (i.e. manner in which the noise signal is generated, since the frequency of the noise signal is being varied) converted by the variable frequency converter to sequentially change (i.e. are variable) the predetermined frequency component of the derived carry noise signal to thereby obtain equivalent effective values for respective frequency components in the frequency spectrum of the carry noise signal.” Changing or varying the frequency of a noise signal can still read on the 
”).
However the prior art alone or in combination fails to anticipate or render obvious an apparatus for processing a sensor signal of a sensor component, the sensor signal encompassing at least one useful signal component and at least one interference signal component, the apparatus comprising: the noise signal is generated which is based on at least one of the temperature signal and at least one interference signal component when the operating parameters of the noise generator are chosen and/or set in combination with the rest of the claim limitations as claimed and defined by applicant.

Regarding Claim 9, Zettler teaches
 a method  for processing a sensor signal of a sensor component (Para[0001])  , the sensor signal including at least one useful signal component ( Para[0036], line 11-14, the signal s comprises a wanted signal “p” (i.e. useful signal component ) which represent a physical quantity measured by sensor device),Fig 1), the method comprising: 
mixing the noise signal into the useful signal component. (Para [0011] a sensor device includes a sensor and at least one further component being configured to add noise).
wherein the variable operating parameters (Para [0077], line 1-5, “Upper limit 82 and lower limit 83 represent threshold values for the noise, which may for example be determined by a calibration procedure, for example by measuring the noise of the sensor device under various operating conditions (variable operating parameter) and/or for a plurality of sensor devices of a specific type”.),

Kato teaches separating (COL4, line 26-32, subtracting the converted user signal (i.e. useful component) from quadrature converted signal (i.e. interference signal)) the at least one useful signal component and the at least one interference signal component
analyzing the at least one interference signal component;  (COL13 ,line 64-67 and COL14,line 1-53 , these portions explain how I-side is adjusting its parameter for example amplitude level using attenuator 53 .Similar adjustment can be done for Q-side i.e. interference  side signal  )
generating a noise signal as a function of the properties of the at least one interference signal component; (COL10, line 21-30, pseudo noise is mixed and converted to a quadrature converted signal whose properties are set up based on the quadratic signal (i.e. interference signal)).
Yuki teaches 
wherein the variable operating parameters include the manner in which the noise signal is generated, gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit (Abstract, line 14-23, “The effective value detector detects effective value of the derived frequency component, in which the control signal generator (i.e. with the aid of the configuration unit) sequentially changes the frequency (i.e. manner in which the noise signal is generated, since the frequency of the noise signal is being varied) converted by the variable frequency converter to sequentially change (i.e. are variable) the predetermined frequency 
 
However the prior art alone or in combination fails to anticipate or render obvious a method for processing a sensor signal of a sensor component, the sensor signal including at least one useful signal component and at least one interference signal component, the method comprising: the noise signal is generated which is based on at least one of the temperature signal and at least one interference signal component when the operating parameters of the noise generator are chosen and/or set in combination with the rest of the claim limitations as claimed and defined by applicant.
Dependent claim 11 also distinguish over the prior art for at least the same reason as claim 9.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ladebeck et al. (US 20100074365 A1) – This art suppression of interference signal for a system (Abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 


AEYSHA. SULTANA
Examiner
Art Unit 2862


/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        11/16/2021